Case: 6:18-cv-00183-GFVT-HAI Doc #: 69 Filed: 07/14/20 Page: 1 of 21 - Page ID#:
                                    1063



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       LONDON

 SHARON HALL,                                 )
                                              )
        Plaintiff,                            )
                                              )           Civil No. 6:18-cv-00183-GFVT
 V.                                           )
                                              )           MEMORANDUM OPINION
 RYAN ZINKE, Secretary of U.S. Dept.          )                   &
 of the Interior Office of Surface Mining     )                 ORDER
 Reclamation and Enforcement Agency,          )
                                              )
        Defendant.                            )

                                       *** *** *** ***

       In her fourteen-count complaint, Plaintiff Sharon Hall alleges she faced discrimination

based upon her gender and disability while employed by the United States Department of the

Interior, Office of Surface Mining Reclamation and Enforcement Agency. [R. 1.] She alleges

violations of Title VII of the Civil Rights Act, the Americans with Disabilities Act of 1990, and

the Kentucky Civil Rights Act. Id. She also raises state law claims of intentional and negligent

infliction of emotional distress. Id. Defendant Ryan Zinke, in his official capacity as Secretary

of the U.S. Department of the Interior, Office of Surface Mining Reclamation and Enforcement

Agency, moves for partial summary judgment on twelve counts. [R. 47.] For the following

reasons, Defendant’s Motion is GRANTED.

                                                  I

       Between 1987 and August 2013, Plaintiff Sharon Hall was employed by the United States

Department of the Interior, Office of Surface Mining Reclamation and Enforcement Agency

(hereinafter “OSM”) as a Surface Mining Reclamations Specialist. [R. 1 at ¶ 12.] Her husband,

Gary Hall, was likewise a Surface Mining Reclamations Specialist at OSM. Both operated out
Case: 6:18-cv-00183-GFVT-HAI Doc #: 69 Filed: 07/14/20 Page: 2 of 21 - Page ID#:
                                    1064




of the London, Kentucky field office and primarily conducted Title V inspections. [R. 57 at 3.]

Although Ms. Hall’s primary focus was Title V inspections, she periodically performed Title IV1

inspections. [R. 47-3 at 7.] In deposition, Ms. Hall testified that “the Title V inspectors were

often called on to go out to emergency [Title IV] situations.” Id.

        Sometime during 2012, London Field Office Director Joe Blackburn promoted Gary Hall

to Supervisor of the London office. Id. Subsequently, Ms. Hall was taken off Title V

inspections entirely and reassigned to Title IV inspections only. Id. According to OSM, OSM’s

nepotism policy prevented Ms. Hall from being supervised by her husband. [R. 47 at 5.]

Because there were no other Title V supervisors in the London office, Ms. Hall was reassigned to

Title IV inspections under supervisor Bob Evans. Id. To effectuate the change, OSM employee

Chet Edwards was taken off Title IV inspections and moved into Ms. Hall’s former role as a

Title V inspector. Id. Although Ms. Hall’s duties changed, her pay, pay grade, office location,

and benefits remained the same. [R. 47 at 11.]

        Rather than a simple reorganization, as Defendant describes, Ms. Hall characterizes her

shift from Title V to Title IV inspector as a “demotion,” and argues that OSM’s explanation of

avoiding nepotism is pretextual. [R. 57 at 6.] Ms. Hall contends that she was demoted to Title

IV inspector because she was a female and suffered from bipolar disorder. Id. Further, Ms. Hall

argues her “demotion” was done to make way for Chet Edwards, “a man, who did not have any

medical issues” whom OSM wanted to gain experience “to fill the supervisor position when

[Gary Hall], who was nearing the end of his career, retired. Id.



1
 Title V inspections involve overseeing the regulation of active surface mining sites. In contrast, Title IV
inspections are conducted on abandoned mine sites, through OSM’s Abandoned Mine Land (AML) Reclamation
Program. [See R. 47-3.]
                                                       2
Case: 6:18-cv-00183-GFVT-HAI Doc #: 69 Filed: 07/14/20 Page: 3 of 21 - Page ID#:
                                    1065



       As proof that Blackburn’s explanation about nepotism is pretextual, Ms. Hall points to a

similar situation that took place in a different OSM field office in Beckley, West Virginia. [R.

57 at 7.] Mark and Natalie Carter were both Title V inspectors when Natalie Carter was

promoted to supervisor. Id. Ostensibly to avoid nepotism, Director of the Beckley Office Roger

Calhoun arranged for Mark Carter to report to supervisor Rick Buckley in the Charleston, West

Virginia office. Id. at 8. However, according to Ms. Hall, this reassignment was in name only,

as Natalie Carter “for all intents and purposes . . . carried out the exact duties that Mr. Blackburn

testified would have violated OSM’s nepotism policy[.]” Id. at 7.

       Not only does Ms. Hall contend the nepotism policy was not typically enforced, Ms. Hall

says she proposed a similar arrangement to Blackburn. Id. Ms. Hall and John Chedester, a

Senior Reclamation Specialist in the Lexington Field Office, agreed Ms. Hall could report to

him. Id. This would allow Ms. Hall to remain in her Title V role without working directly under

her husband. Id. Mr. Blackburn did not approve the arrangement. Because a similar

arrangement was made in Beckley, and because Mr. Chedester was willing to supervise her, Ms.

Hall argues that these facts demonstrate Blackburn had a discriminatory motive in denying this

“accommodation” and instead assigning her to Title IV inspections.

       Blackburn disputes that the motive was discriminatory. According to the defense, Mark

Carter remained on Title V inspections in part because there were no dedicated Title IV

inspectors in the Beckley office. [R. 47 at 4.] Roger Calhoun explained in his deposition that

Title V inspectors were in high demand at the time, and Beckley was focusing on getting its Title

V inspection numbers up. [R. 47 at 4.] Further, unlike Bob Evans in the London office, the

other available supervisor in West Virginia— Rick Buckley— was qualified to oversee Title V

inspections. Id. And although Ms. Hall says Mr. Chedester could have filled this role for her in

                                                  3
Case: 6:18-cv-00183-GFVT-HAI Doc #: 69 Filed: 07/14/20 Page: 4 of 21 - Page ID#:
                                    1066




2013, OSM disputes that was an adequate alternative. Unlike Rick Buckley in West Virginia,

Mr. Chedester was not a supervisor. [R. 47-9 at 14–15.] Perhaps more importantly, in 2011 Ms.

Hall accused Chedester of stalking her “to the point that [she]was ready to report him to the

Kentucky State Police[.]” [R. 60 at 6; R. 60-1.] Ms. Hall initiated an EEOC complaint against

him, but dropped the matter when Chedester was moved to the Lexington Field Office. [R. 60-

1.]

       Whether or not the decision to assign Ms. Hall to Title IV inspections had a

discriminatory motive, the parties agree that Ms. Hall was unhappy in that role. [R. 57 at 6; R.

47 at 11.] Ms. Hall describes her transition to Title IV work as “unbearable.” [R. 57 at 6.] She

was “required to familiarize herself with an entirely new reporting system and data base, had to

learn a new job, and was forced to deal with the stigma and emotion that came with being

stripped of an identity built over twenty-five years[.]” Id. at 7. While she continued to work in

the same office as before, Ms. Hall says she became isolated in her new role, “because the other

Title IV inspectors worked form their home and the job involved much more extensive travel

than a Title V inspector.” Id. Ms. Hall acknowledges that her production slowed down

following the transition to Title IV inspections. [R. 57 at 8.] Ms. Hall says the change in

circumstance “exacerbated her bipolar disorder, eventually forcing her to stop coming to work

and retire three years earlier than planned.” Id.

       The switch from Title V to Title IV inspections is not the only allegedly discriminatory

treatment Ms. Hall experienced. In the spring of 2013, after her switch to Title IV inspections,

Ms. Hall says she was denied an opportunity to serve on the Remote Sensing Team, “a technical

training program that was going to develop course materials and present course materials on


                                                    4
Case: 6:18-cv-00183-GFVT-HAI Doc #: 69 Filed: 07/14/20 Page: 5 of 21 - Page ID#:
                                    1067



remote sensing of mine sites.” [R. 47 at 11.] Ms. Hall says she was denied this opportunity in

favor of Chet Edwards, she believes because she is female and has bipolar disorder. [R. 57 at

12–13.] Mr. Blackburn again disagrees as to the alleged motive, and says he did not approve

Ms. Hall’s request to join that team because her productivity had fallen off, and he “didn’t think

it was in her best interest or the Agency’s to have her take on extracurricular projects . . . when

she needed to basically catch up” on her regular inspections. [R. 47 at 11.]

       In addition to the Title IV assignment and exclusion from the Remote Sensing Team, Ms.

Hall identifies a handful of other instances of gender discrimination over the years.

In fact, her accusations against OSM span the entirety of her twenty-five-year career. [See R. 1;

R. 57.] Ms. Hall says she was the only female inspector in her field office when she began there

in 1987, and faced discrimination as a result. [R. 57 at 1–2.] Ms. Hall alleges she was not

provided a female-tailored uniform in the early years of her career and instead was told to retrofit

one of her husband uniforms; she was made to work on the computer system because she was

not wanted in the field; and she was asked by a male colleague why she was qualified to work

there when his wife was not. Id. Ms. Hall also alleges her male colleagues never invited her to

eat meals with them, and when she was commended for her work, they would comment that she

only received commendation because she was a woman. Id. at 2. Later, shortly after Gary Hall

was promoted to supervisor, a coworker “sexually harassed her by telling her he wanted to go to

on overnight trips with her and without her husband, told her that she owed him sexual favors for

helping her husband get a promotion, and even asked her to text him daily what color panties she

was wearing.” Id.

       In sum, Ms. Hall argues her reassignment to Title IV inspections and exclusion from the

Remote Sensing Team were motivated by her gender and bipolar disorder diagnosis and

                                                  5
Case: 6:18-cv-00183-GFVT-HAI Doc #: 69 Filed: 07/14/20 Page: 6 of 21 - Page ID#:
                                    1068




violative of Title VII and the ADA. Ms. Hall further argues that the totality of the foregoing

circumstances created a hostile work environment, and caused her to be constructively

discharged from employment. OSM disputes these claims, and argues that Ms. Hall cannot

establish a prima facie case of discrimination based on sex or disability, because she can neither

identify a similarly situated employee nor overcome OSM’s nondiscriminatory reason for

assigning her Title IV work and refusing to assign her to the Remote Sensing Team. Further,

OSM argues that Ms. Hall cannot meet the high legal standard applicable to her hostile work

environment and constructive discharge claims. Finally, because OSM is a federal agency, OSM

argues Ms. Hall’s Kentucky state law claims are barred by sovereign immunity.

                                                 II

       Summary judgment is appropriate when the pleadings, discovery materials, and other

documents in the record show “that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 323-25 (1986). “A genuine dispute exists on a material fact, and thus

summary judgment is improper, if the evidence shows ‘that a reasonable jury could return a

verdict for the nonmoving party.’” Olinger v. Corp. of the Pres. of the Church, 521 F. Supp. 2d

577, 582 (E.D. Ky. 2007) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)).

The moving party has the initial burden of demonstrating the basis for its motion and identifying

those parts of the record that establish the absence of a genuine issue of material fact. Chao v.

Hall Holding Co., Inc., 285 F.3d 415, 424 (6th Cir. 2002). The movant may satisfy its burden by

showing “that there is an absence of evidence to support the non-moving party’s case.” Celotex

Corp., 477 U.S. at 325. Once the movant has satisfied this burden, the non-moving party must


                                                 6
Case: 6:18-cv-00183-GFVT-HAI Doc #: 69 Filed: 07/14/20 Page: 7 of 21 - Page ID#:
                                    1069



go beyond the pleadings and come forward with specific facts demonstrating there is a genuine

issue in dispute. Hall Holding, 285 F.3d at 424 (citing Celotex Corp., 477 U.S. at 324).

       The Court must then determine “whether the evidence presents a sufficient disagreement

to require submission to a jury or whether it is so one-sided that one party must prevail as a

matter of law.” Booker v. Brown & Williamson Tobacco Co., 879 F.2d 1304, 1310 (6th Cir.

1989) (quoting Anderson, 477 U.S. at 251-52). In doing so, the Court must review the facts and

draw all reasonable inferences in favor of the non-moving party. Logan v. Denny’s, Inc., 259

F.3d 558, 566 (6th Cir. 2001). Summary judgment is inappropriate where there is a genuine

conflict “in the evidence, with affirmative support on both sides, and where the question is which

witness to believe.” Dawson v. Dorman, 528 F. App’x 450, 452 (6th Cir. 2013).

                                                  A

       Before addressing the merits of Ms. Hall’s claims, the Court must address one point of

clarification. Among the counts included in OSM’s motion for partial summary judgment are

Counts 1, 2, and 8 of the Complaint [R. 1] which allege violations of the Americans with

Disabilities Act (ADA). As a federal employee, Ms. Hall’s exclusive remedy for employment-

related discrimination based on disability is the Rehabilitation Act. Peltier v. United State, 388

F.3d 984, 989 (6th Cir. 2004) (“[T]he Rehabilitation Act, 29 U.S.C. § 791, et seq., [] provides the

remedy for federal employees alleging disability discrimination.”); cf. 42 U.S.C. § 1211 (5)(B)

(expressly excluding the United States or a corporation wholly owned by the United States as an

“employer” under the ADA). There is no significant difference between the substantive

standards of the ADA and the Rehabilitation Act. See 29 U.S.C. § 791(f) (“The standards used

to determine whether this section has been violated . . . shall be the standards applied under title I

of the Americans with Disabilities Act of 1990[.]” ). Accordingly, the court construes Ms. Hall’s

                                                  7
Case: 6:18-cv-00183-GFVT-HAI Doc #: 69 Filed: 07/14/20 Page: 8 of 21 - Page ID#:
                                    1070




ADA claims as claims made pursuant to the Rehabilitation Act.



                                                   B

        Under Title VII of the Civil Rights Act of 1964, employers are prohibited from

discriminating “against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual's race, color, religion, sex, or national

origin.” 42 U.S.C. § 2000e–2(a)(1). Similarly, the Rehabilitation Act provides that “no

otherwise qualified individual with a disability . . . shall, solely by reason of her or his disability,

be excluded from the participation in, be denied the benefits of, or be subject to discrimination

under any program or activity receiving Federal financial assistance.” 29 U.S.C. § 794(a).

        A plaintiff can prove her claims by either direct or circumstantial evidence of intentional

discrimination. Ondricko v. MGM Grand Detroit, LLC, 689 F.3d 642, 648–49 (6th Cir. 2012).

“Direct evidence of discrimination is that evidence which, if believed, requires the conclusion

that unlawful discrimination was at least a motivating factor in the employer's actions.” Id.

(quoting Wexler v. White's Fine Furniture, Inc., 317 F.3d 564, 570 (6th Cir. 2003)); see also

Rowan v. Lockheed Martin Energy Sys., Inc., 360 F.3d 544, 548 (6th Cir. 2004) (direct evidence

“proves the existence of a fact without requiring any inferences”). On the other hand,

circumstantial evidence “is proof that does not on its face establish discriminatory animus, but

does allow a fact finder to draw a reasonable inference that discrimination occurred.” Wexler,

317 F.3d at 570.

        Ms. Hall raises only circumstantial evidence of sex and disability discrimination. Her

evidence includes that she essentially traded jobs with Chet Edwards, a male without any


                                                   8
Case: 6:18-cv-00183-GFVT-HAI Doc #: 69 Filed: 07/14/20 Page: 9 of 21 - Page ID#:
                                    1071



disabilities, and was denied membership on the Remote Sensing Team while Chet Edwards was

included on that team, and that unlike Mark Carter, she was not allowed to remain in her position

when her spouse was promoted.

       The burden-shifting framework from McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973) applies to discrimination claims brought under Title VII and under the Rehabilitation Act

and based upon circumstantial evidence. Gribcheck v. Runyon, 245 F.3d 547, 550 (6th Cir.

2001). Under McDonnell Douglas, the plaintiff must first establish a prima facie case of

discrimination. Schoonmaker v. Spartan Graphics Leasing, LLC, 595 F.3d 261, 264 (6th Cir.

2010) (quoting Reeves v. Sanderson Plumbing Products, Inc ., 530 U.S. 133, 148 (2000)). If

successful, the burden then shifts to the defendant employer to “articulate a legitimate

nondiscriminatory reason for the adverse employment action.” Id. (citation omitted). Once this

showing has been made, the burden of production shifts back to the plaintiff who must show that

the employer's explanation was merely pretext for intentional discrimination. Id. (citation

omitted). Importantly, the burden of production shifts throughout the analysis, but the burden of

persuasion remains on the plaintiff to demonstrate that membership in the protected class is “the

‘but-for’ cause of their employer's adverse action.” Id. (quoting Geiger, 579 F.3d at 620)

(internal quotations marks omitted).

                                                 1

       Under the McDonnell-Douglas framework, Ms. Hall must first establish a prima facie

case of gender discrimination by showing that: “(1) she is a member of a protected class, (2) she

was subjected to an adverse employment action, (3) she was qualified [for the position at issue],

and (4) she was treated differently than [or replaced by] similarly-situated male and/or

nonminority employees for the same or similar conduct.” McClain v. NorthWest Community

                                                 9
Case: 6:18-cv-00183-GFVT-HAI Doc #: 69 Filed: 07/14/20 Page: 10 of 21 - Page ID#:
                                     1072




Corrections Center Judicial Corrections Bd., 440 F.3d 320, 332 (6th Cir. 2006); see also Lewis

v. Norfolk S. Ry. Co., 590 F. App’x 467, 469 (6th Cir. 2014) (quoting White v. Baxter Healthcare

Corp., 533 F.3d 381, 391 (6th Cir. 2008)). With respect to her disability discrimination claim,

Ms. Hall must similarly show (1) that she is an individual with a disability; (2) was qualified to

perform her job with our without reasonable accommodation; and (3) was discriminated against

solely because of her disability. Mahon v. Crowell, 295 F.3d 585, 589 (6th Cir. 2002).

       Here, there is no dispute that Ms. Hall, as a woman, is a member of a protected class in

the context of her gender discrimination claims. Likewise, there is no dispute that her diagnosis

of bipolar disorder qualifies as a disability. The parties also do not dispute that Ms. Hall was a

qualified Title V inspector prior to being reassigned to Title IV inspections. [See R. 47 at 3; R.

57 at 1.] Instead, OSM argues her claims must fail because Ms. Hall cannot demonstrate that she

was treated differently to similarly situated male employee, or a similarly situated employee

without a disability.

        “[T]o be deemed ‘similarly-situated,’ the individuals with whom the plaintiff seeks to

compare his/her treatment must have dealt with the same supervisor, have been subject to the

same standards and have engaged in the same conduct without such differentiating or mitigating

circumstances that would distinguish their conduct or the employer’s treatment of them for it.”

Mitchell v. Toledo Hosp., 964 F.2d 577, 583 (6th Cir. 1992) (citations omitted). Put differently,

Ms. Hall must show that the comparable employees are similarly situated “in all respects.”

Mitchell v. Toledo Hosp., 964 F.2d 577, 583 (6th Cir. 1992) (emphasis in original). While this

standard is not necessarily construed by courts to require an exact comparison between the

plaintiff and other employees “in every single aspect of their employment,” Ercegovich v.


                                                 10
Case: 6:18-cv-00183-GFVT-HAI Doc #: 69 Filed: 07/14/20 Page: 11 of 21 - Page ID#:
                                     1073



Goodyear Tire & Rubber Co., 154 F.3d 344, 352 (6th Cir. 1998), Ms. Hall still must show that

“similarity between the compared employees [] exist[s] in all relevant aspects of their respective

employment circumstances.” United States v. Green, 654 F.3d 637, 651 (6th Cir. 2011). Indeed,

“[a]bsent proof that other employees were similarly situated, it is not possible to raise an

inference of discrimination.” Nickell v. Memphis Light, Gas & Water Div., 16 F. App’x 401, 402

(6th Cir. 2001) (quoting Shah v. General Elec. Co., 816 F.2d 264, 270 (6th Cir. 1987)).

       Ms. Hall argues she was similarly situated to two male employees: Mark Carter and Chet

Edwards. [R. 57 at 10–17.] As explained in more detail above, Mark Carter was a Title V

inspector in the Beckley, West Virginia office of OSM. When his wife, Natalie, was promoted

to supervisor, Mark continued to perform Title V inspections, but began reporting to supervisor

Richard Buckley. Ms. Hall argues she is similarly situated to Mark Carter because they were

both Title V inspectors, and both of their spouses were promoted to supervisor. [R. 57 at 12.]

Ms. Hall also argues that comparing her treatment with that of Mark Carter proves Blackburn’s

reason for transferring Ms. Hall—OSM’s nepotism policy—was pretextual. According to Ms.

Hall, comparing their situations demonstrates pretext in two ways. First, Mark Carter was

allowed to remain in his Title V position, but was assigned to report to a supervisor other than

his wife. Ms. Hall proposed a similar solution wherein she would continue to perform title V

inspections, and report to Mr. Chedester instead of her husband. [R. 57 at 8.] Mr. Chedester

consented to this arrangement, but Blackburn did not approve the plan. Id. Second, although

Mark Carter was supervised by Rick Buckley on paper, Ms. Hall contends that Mark continued

to receive assignments from his wife. Thus, Ms. Hall apparently concludes that the nepotism




                                                 11
Case: 6:18-cv-00183-GFVT-HAI Doc #: 69 Filed: 07/14/20 Page: 12 of 21 - Page ID#:
                                     1074




policy was not actually enforced against Mark Carter, and should not have been enforced against

her.2

         Ms. Hall and Mark Carter’s situations parallel one another in many ways. Regardless,

Ms. Hall is not similarly situated to Mark Carter in “in all respects.” Mark Carter and Ms. Hall

were both OSM mine inspectors, but in different offices, in different states, under different

supervisors who themselves reported to different directors. Blackburn had no influence over the

arrangements made for Mark Carter following Natalie Carter’s promotion. Ms. Hall cannot

demonstrate discrimination on the basis that someone, somewhere, made a decision that was

different from that made by Mr. Blackburn when presented with similar facts.

         Ms. Hall also argues that she is similarly situated to Chet Edwards, a male employee

without documented disability who worked in the London Field Office. This is a closer

question. OSM argues Ms. Hall is not similarly situated to Mr. Edward “on perhaps the most

relevant aspect: Edwards is not married to Gary Hall.” [R. 60 at 3.] But if that were the

requirement for identifying a similarly situated employee, the task would be next to impossible.

See Seay v. TVA, 339 F.3d 454, 480 (6th Cir. 2003) (emphasizing the need to “make an




2
  The record is not totally complete on this point. Testimony from Blackburn reflects that randomized, computer
generation plays the primary role in assignment distribution. [R. 47-8 at 20.] And the independent investigation
cited Ms. Hall cites says that Natalie Carter assigned Mark Carter some inspections “because of the nature of
splitting up the work,” but that she “consults with Mr. Buckley on these assignments” and Mr. Buckley “has the
ability to override her[.]” [R. 57-11 at 13.] Further, it was Mr. Buckley who was ultimately responsible for
evaluating Mark Carter’s performance. Id. Ms. Hall contends that “ [u]nofficially, Ms. Carter was, in fact, Mr.
Carter’s supervisor in all the relevant ways that Mr. Blackburn testified would violate the OSM nepotism policy,”
but Mr. Blackburn does not testify to that fact. Instead, when asked he answers that he doesn’t know whether
certain activities violate the nepotism policy, and that he knew only that a spouse could not supervise another
spouse, which he was told by the personnel department in Washington, D.C. [R. 57-2 at 18-21.] Whether the
Carters’ arrangement in Beckley violated the nepotism policy is a legal conclusion not contained in the record before
the Court.
                                                         12
Case: 6:18-cv-00183-GFVT-HAI Doc #: 69 Filed: 07/14/20 Page: 13 of 21 - Page ID#:
                                     1075



independent determination as to the relevancy of a particular aspect of the plaintiff’s

employment status and that of the non-protected employee.”).

         Putting aside that only Ms. Hall was married to Gary Hall, there are several similarities

between Ms. Hall and Chet Edwards. Ms. Hall and Mr. Edwards were both OSM Surface

Mining Reclamations Specialists within the London Field Office. They were both qualified3 for

the Title V position. They essentially switched jobs at the direction of Director Blackburn,

whom they both worked beneath. Ms. Hall says she was taken out of her position as Title V

inspector to make way for Mr. Edwards, who previously performed only Title IV inspections,

because OSM wanted somebody in that position who was male and without disability. Further,

although they were both apparently qualified, Ms. Hall was denied a spot on the Remote Sensing

Team, while Mr. Edwards was included. On balance, the Court finds that Ms. Hall and Mr.

Edwards were similarly situated.

                                                          2

         Once the plaintiff establishes a prima facie case of discrimination the burden then shifts

to the defendant employer to “articulate a legitimate nondiscriminatory reason for the adverse

employment action.” Schoonmaker v. Spartan Graphics Leasing, LLC, 595 F.3d 261, 264 (6th

Cir. 2010) (quoting Reeves v. Sanderson Plumbing Products, Inc ., 530 U.S. 133, 148 (2000)).

OSM counters that its nepotism policy necessitated Ms. Hall’s transfer to Title IV, and that she

was not put on the Remote Sensing Team because her productivity had declined such that she

was behind on her regularly assigned work. With this explanation, the burden shifts back to Ms.


3
  Ms. Hall disputes that Mr. Edwards was qualified to do Title V inspections because he had no experience doing
them at the federal level. The parties agree in that regard; however, even taken in the light most favorable to Ms.
Hall, Mr. Edwards was not as inexperienced as she argues. The record reflects that Mr. Edward had years if not
decades of experience working for the state of Kentucky in a similar capacity, and it was just “federal procedures”
with which Mr. Edwards was not familiar. [R. 47-9 at 30–32.]
                                                         13
Case: 6:18-cv-00183-GFVT-HAI Doc #: 69 Filed: 07/14/20 Page: 14 of 21 - Page ID#:
                                     1076




Hall, who must show that OSM’s explanation was merely pretext for intentional discrimination.

Id. (citation omitted).

        Sixth Circuit precedent establishes that a jury “may not reject an employer’s

nondiscriminatory explanation unless there is sufficient basis in the evidence for doing so”

because “[t]o allow the jury to simply refuse to believe the employer’s explanation would subtly,

but inarguably, shift the burden of persuasion form the plaintiff to the defendant[.]” Manzer v.

Diamond Shamrock Chems. Co., 29 F.3d 1078, 1083 (6th Cir. 1994). Therefore, to rebut OSM’s

explanation, Ms. Hall must demonstrate one of three things: (1) that OSM’s reasons have no

basis in fact; (2) that the proffered reasons did not actually motivate the adverse action; or (3)

that the proffered reasons were insufficient to motivate the adverse action. See id. at 1084.

        The Court draws all inferences in favor of the non-movant. Still, Ms. Hall is unable to

point to any evidence in the record, aside from her own conjecture, that either of these non-

discriminatory explanations were pretextual. Ms. Hall does not argue that there is no nepotism

policy, or that she was not declining in production when she asked to be put on the Remote

Sensing Team. Therefore, Ms. Hall is apparently arguing that OSM’s proffered explanations did

not actually motivate its action, or that it was insufficient to motivate its action.

        To establish the foregoing, Ms. Hall points to the Beckley Office and what occurred

there. But deposition testimony from Mr. Blackburn and Mr. Calhoun establishes that the two

offices had very different needs at the time related to Title V and Title IV inspections, which

explains the necessity of keeping Mark Carter on Title V despite Natalie Carter’s promotion.

[See 47-2 at 9–11; R. 47-8.] Her argument that Natalie continued to act as Mark’s supervisor

“for all intents and purposes” is also insufficient to show pretext. Evidence cited by Ms. Hall


                                                   14
Case: 6:18-cv-00183-GFVT-HAI Doc #: 69 Filed: 07/14/20 Page: 15 of 21 - Page ID#:
                                     1077



establishes that at the very least, Mark Carter had a different supervisor responsibility for his

performance evaluations and reviews. [R. 57-11 at 13.] While Natalie could review Mark’s

reports for completeness, the record reflects that substantive matters were handled by Buckley.

[R. 47-2 at 9-12.] This seems to support, rather than negate, Blackburn’s explanation that

OSM’s nepotism policy motivated Ms. Hall’s transfer.

       Further, the record reflects that even before Mr. Hall was offered the position of

supervisor, Ms. Hall and Gary Hall were informed of the need to transfer Ms. Hall to Title IV

should Mr. Hall take the position. Nor does Mr. Blackburn’s refusal to assign Chedester as Ms.

Hall’s supervisor support her discrimination claim. Not only was Chedester not a supervisor, the

record reflects that Ms. Hall at one point filed an EEOC claim against Chedester in which she

accused him of stalking her to such an extent that she wanted to involve police. [R. 60-1.] Her

argument that Mr. Edwards was given her position in order to groom him for promotion,

apparently based on some favoritism toward him, is also unavailing. Even if true, favoritism for

Edwards is not equivalent to discrimination against Ms. Hall on the basis of sex or disability.

       With respect to a position on the Remote Sensing Team, Mr. Blackburn testified at

deposition that, following her transition to Title IV inspections, Ms. Hall’s productivity slipped,

and he didn’t think it was in her best interest or the Agency’s to have her take on extracurricular

projects . . . when she needed to basically catch up” on her regular inspections. [R.47 at 11.]

Ms. Hall points to no evidence that would dispute this. In fact, she admits that her inspection

work declined significantly. [R. 57 at 8, 20.] The only inference to be drawn is that Ms. Hall’s

production declined, she fell behind, and Blackburn reasonably decided not to aplace her on an

additional assignment at that time.

       Ms. Hall has failed to carry her burden of persuasion on the issue of pretext. Even

                                                 15
Case: 6:18-cv-00183-GFVT-HAI Doc #: 69 Filed: 07/14/20 Page: 16 of 21 - Page ID#:
                                     1078




drawing all reasonable inferences in her favor, she has not proved by a preponderance of the

evidence that her transition to Title IV motivated by discrimination, nor that discrimination was

the reason for holding her back from the Remote Sensing Team. Counts 7 and 8 are

DISMISSED.

                                                 B

                                                 1

       A hostile work environment based on sex discrimination occurs “when the workplace is

permeated with discriminatory intimidation, ridicule, and insult that is sufficiently severe or

pervasive to alter the conditions of the victim’s employment and create an abusive working

environment.” Williams v. General Motors Corp., 187 F.3d 553, 560 (6th Cir. 1999) (quoting

Harris v. Forklift Systems, Inc., 510 U.S. 17, 21 (1993). Importantly, “the conduct underlying a

sexual harassment claim need not be sexual in nature. Any unequal treatment of an employee

that would not occur but for the employee’s gender may . . . constitute a hostile work

environment. . . .” Williams v. General Motors Corp., 187 F.3d 553, 565 (6th Cir. 1999)

(emphasis in original).

       As before, Ms. Hall must establish a prima facie case of hostile work environment due to

sex discrimination. Therefore, Ms. Hall must establish (1) that she was a member of a protected

class; (2) that she was subjected to unwelcomed harassment; (3) the harassment was based on her

sex; (4) the harassment had the effect of unreasonably interfering with her work performance by

creating an intimidating, hostile, or offensive work environment; and (5) the existence of

employer liability. See Barrett v. Whirlpool Corp., 557 F.d 502, 515 (6th Cir. 2009) (citing

Hafford v. Seidner, 183 F.3d 506, 512 (6th Cir. 1999)). The Sixth Circuit has held that when


                                                 16
Case: 6:18-cv-00183-GFVT-HAI Doc #: 69 Filed: 07/14/20 Page: 17 of 21 - Page ID#:
                                     1079



assessing the fourth prong of this test, the court should look at the totality of the circumstances

when considering:

       the frequency of the discriminatory conduct; its severity; whether it is physically
       threatening or humiliating, or a mere offensive utterance; and whether it
       unreasonably interferes with an employee’s work performance. Conduct must be
       extreme to amount to a change in the terms and conditions of employment. Simple
       teasing, offhand comments, and isolated incidents (unless extremely serious) will
       not amount to discriminatory changes in the terms and conditions of employment.

Barrett, 556 F.3d at 515-16 (citations omitted).

       It is not entirely clear which allegations Ms. Hall rests upon to support her hostile work

environment claims. To the extent she argues her assignment to Title IV and exclusion from the

Remote Sensing Team contributed to the hostile work environment, the Court declines to

consider this evidence. As explained above, Ms. Hall has failed to carry her burden and establish

that these decisions were based on her gender. Therefore, these instances should not be

considered.

       Ms. Hall’s other examples of gender discrimination allegedly occurred in the late 1980s

and early 1990s, in the beginning days of her career at OSM. Specifically, Ms. Hall alleges she

at first was not provided a female-tailored uniform and instead was told to retrofit one of her

husband uniforms; she was made to work on the computer system because she was not wanted in

the field; and she was asked by a male colleague why she was qualified to work there when his

wife was not. [R. 57 at 1–2.] Ms. Hall makes no allegations of gender discrimination in the

following years until 2013, following Gary Hall’s promotion to Supervisor. Following the

promotion, a coworker “sexually harassed her by telling her he wanted to go to on overnight trips

with her and without her husband, told her that she owed him sexual favors for helping her

husband get a promotion, and even asked her to text him daily what color panties she was


                                                   17
Case: 6:18-cv-00183-GFVT-HAI Doc #: 69 Filed: 07/14/20 Page: 18 of 21 - Page ID#:
                                     1080




wearing.” Id.

       The Court acknowledges that the coworker’s comments are crass and completely

inappropriate. Even so, this accusation combined with “simple teasing, offhand comments” and

“offensive utterance[s]” from decades earlier does not rise to the level of a hostile work

environment. The conduct alleged by Ms. Hall is much less pervasive than the conduct alleged

in Morris v. Oldham County Fiscal Court, wherein the Sixth Circuit found the plaintiff had

failed to demonstrate a hostile work environment. 201 F.3d 784 (6th Cir. 2000). There, plaintiff

alleged her supervisor (1) made several dirty jokes in her presence; (2) made verbal sexual

advances related to her performance evaluation; (3) made a one-time reference to plaintiff as

“hot lips”; and (4) made “isolated comments about plaintiff’s state of dress,” all within a span of

two years. Id. at 790. Ms. Hall’s allegations, all but one of which are objectively milder, span

over twenty-five years. The record does not support that Ms. Hall experienced conduct “severe

or pervasive enough to create an objectively hostile or abusive work environment[.]” Id.

(quoting Oncale v. Sundowner Offshore Services, Inc., 523 U.S. 75, 81 (1998)).

                                                 2

       Ms. Hall also alleges hostile work environment based on discrimination against her

because of her bipolar disorder. [R. 1.] Aside from her reassignment to Title IV and exclusion

from the Remote Sensing team, Ms. Hall identifies no instances of discrimination based upon her

disability. As explained above, Ms. Hall cannot establish Blackburn’s explanation for his

decisions on these matters is pretext. Therefore, these do not support her claim of hostile work

environment, and there is no other evidence in the record to support the claim. Accordingly,

Count 1 of Ms. Hall’s complaint is dismissed.


                                                 18
Case: 6:18-cv-00183-GFVT-HAI Doc #: 69 Filed: 07/14/20 Page: 19 of 21 - Page ID#:
                                     1081



                                                  C

        OSM also seeks summary judgment on Counts 2 and 6 of plaintiff’s complaint, which

allege constructive discharge. [R. 47.] In order to demonstrate constructive discharge, a plaintiff

must show that (1) “the employer . . . deliberately created intolerable working conditions, as

perceived by a reasonable person,” and (2) “the employer did so with the intention of forcing the

employee to quit . . . .” Logan v. Denny’s, 259 F.3d 558, 568–69 (6th Cir. 2001) (internal

citations omitted). The Sixth Circuit has adopted several factors for the Court to consider in

assessing whether working conditions are intolerable to a reasonable person. These include:

        (1) demotion; (2) reduction in salary; (3) reduction in job responsibilities; (4)
        reassignment to menial or degrading work; (5) reassignment to work under a
        younger supervisor; (6) badgering, harassment, or humiliation by the employer
        calculated to encourage the employee’s resignation; or (7) offers of early
        retirement or continued employment on terms less favorable than the employee’s
        former status.

Id. at 569.

        Ms. Hall characterizes her reassignment to Title IV as a demotion and testified in her

deposition that Title IV inspectors had less authority than Title V inspectors. [See R. 57-1.] Even

if true, there is no evidence in the record demonstrating that her reassignment was done “with the

intention of forcing [Ms. Hall] to quit.” Denny’s, 259 F.3d at 568–69. Counts 2 and 6 are

dismissed.

                                                  D

        As final matter, the Court addresses Ms. Hall’s state law claims. Counts Nine through

Fourteen of Ms. Hall’s complaint allege violations of the Kentucky Civil Rights Act and raises

state law claims of intentional infliction of emotional distress and negligent infliction of

emotional distress. [R. 1 at ¶¶ 93–121.] In 1972, Congress amended Title VII to include federal


                                                 19
Case: 6:18-cv-00183-GFVT-HAI Doc #: 69 Filed: 07/14/20 Page: 20 of 21 - Page ID#:
                                     1082




employees, and thereby waived United States’ sovereign immunity against such claims. See

Loeffler v. Frank, 486 U.S. 549, 558–59 (1988). Through passage of the Rehabilitation Act,

congress created “a federal employee’s exclusive remedy for employment related discrimination

based on disability.” Plautz v. Potter, 56 F. App’x 812, 815 (6th Cir. 2005).

       As a federal agency, OSM argues that it is protected against such claims by the doctrine

of sovereign immunity. [R. 47 at 17.] According to OSM, “[a]s the United State has waived

sovereign immunity only as to Title VII and the Rehabilitation Act, and not Kentucky state law

claims on these topics, this Court should dismiss Ms. Hall’s duplicative state law claims.” Id.

Not only is OSM’s position correct under the law, but Ms. Hall does not dispute or even address

this argument in her Response. [R. See R. 57.] Therefore, the Court will grant summary

judgment to the Defendant on Counts Nine through Fourteen of the complaint.

                                               III

       Ms. Hall succeeds in establishing a prima facie case of discrimination based on her sex

and disability. But she is unable to establish that OSM’s non-discriminatory explanation for its

actions toward her is pretext. Therefore, Ms. Hall fails to carry her burden of persuasion under

the McDonnel-Douglas framework. Accordingly, and the Court being otherwise sufficiently

advised, it is hereby ORDERED that Defendant’s Motion for Partial Summary Judgment [R. 47]

is GRANTED. Counts One, Two, Four, and Sixth through Fourteen of Ms. Hall’s complaint [R.

1] are DISMISSED.




                                                20
Case: 6:18-cv-00183-GFVT-HAI Doc #: 69 Filed: 07/14/20 Page: 21 of 21 - Page ID#:
                                     1083



      This, the 14th day of July, 2020.




                                          21
